PER CURIAM.
We think the most satisfactory disposition of the matter submitted would be to allow delivery of the boats to proceed under the order upon the second purchaser giving security in the amount of $25,000 that, in the event of the second sale being set aside, he will return the boats to the jurisdiction of this court in the same condition in which they were when taken by him. This we understand to be his offer, and we are prepared to dispose of the motion in that way, unless the first purchaser, now appellant, insists upon his right to a supersedeas, in which event he shall give sufficient security that in the event of the second sale proving abortive he will deposit in the registry of the court the sum of $76,000 — himself taking the boats, and without prejudice to any claims he may have against the money so deposited. See, also, 180 Fed. 973.